 

Exhibit 10.15(b)

 

Manpower Inc.

5301 North Ironwood Road

Milwaukee, Wisconsin 53217

 

July 20, 2004

 

Mr. Yoav Michaley:

 

Manpower Inc. (the “Corporation”) desires to retain experienced, well-qualified
executives, like you, to assure the continued growth and success of the
Corporation and its direct and indirect subsidiaries (collectively, the
“Manpower Group”). Accordingly, as an inducement for you to continue your
employment in order to assure the continued availability of your services to the
Manpower Group, we have agreed as follows:

 

1. Definitions. For purposes of this letter:

 

  (a) Benefit Plans. “Benefit Plans” means all benefits of employment generally
made available to executives of the Corporation from time to time.

 

  (b) Cause. Termination by the Manpower Group of your employment with the
Manpower Group for “Cause” will mean termination upon (i) your repeated failure
to perform your duties with the Manpower Group in a competent, diligent and
satisfactory manner as determined by the Corporation’s Chief Executive Officer
in his reasonable judgment, (ii) insubordination, (iii) your commission of any
material act of dishonesty or disloyalty involving the Manpower Group, (iv) your
chronic absence from work other than by reason of a serious health condition,
(v) your commission of a crime which substantially relates to the circumstances
of your position with the Manpower Group or which has material adverse effect on
the Manpower Group, or (vi) the willful engaging by you in conduct which is
demonstrably and materially injurious to the Manpower Group. For purposes of
this Subsection 1(b), no act, or failure to act, on your part will be deemed
“willful” unless done, or omitted to be done, by you not in good faith.

 

  (c) Change of Control. A “Change of Control” will mean the first to occur of
the following:

 

  (i)

the acquisition (other than from the Corporation), by any Person (as defined in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of

 



--------------------------------------------------------------------------------

 

more than 50% of the then outstanding shares of common stock of the Corporation
or voting securities representing more than 50% of the combined voting power of
the Corporation’s then outstanding voting securities entitled to vote generally
in the election of directors; provided, however, no Change of Control shall be
deemed to have occurred as a result of an acquisition of shares of common stock
or voting securities of the Corporation (A) by the Corporation, any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any of its subsidiaries or (B) by any other
corporation or other entity with respect to which, following such acquisition,
more than 60% of the outstanding shares of the common stock, and voting
securities representing more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of such other corporation or entity are then beneficially owned,
directly or indirectly, by the persons who were the Corporation’s shareholders
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Corporation’s
then outstanding common stock or then outstanding voting securities, as the case
may be; or

 

  (ii) the consummation of any merger or consolidation of the Corporation with
any other corporation, other than a merger or consolidation which results in
more than 60% of the outstanding shares of the common stock, and voting
securities representing more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the surviving or consolidated corporation being then beneficially
owned, directly or indirectly, by the persons who were the Corporation’s
shareholders immediately prior to such merger or consolidation in substantially
the same proportions as their ownership, immediately prior to such merger or
consolidation, of the Corporation’s then outstanding common stock or then
outstanding voting securities, as the case may be; or

 

  (iii) the consummation of any liquidation or dissolution of the Corporation or
a sale or other disposition of all or substantially all of the assets of the
Corporation; or

 

  (iv)

individuals who, as of the date of this letter, constitute the Board of
Directors of the Corporation (as of such date, the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided, however,
that any person becoming a director subsequent to the date of this letter whose
election, or nomination for election by the shareholders of the Corporation, was
approved by at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this letter, considered as though such person
were a member of the Incumbent Board but excluding, for this purpose, any such
individual

 

2



--------------------------------------------------------------------------------

 

whose initial assumption of office occurs as a result of an actual or threatened
election contest which was (or, if threatened, would have been) subject to
Exchange Act Rule 14a-11; or

 

  (v) whether or not conditioned on shareholder approval, the issuance by the
Corporation of common stock of the Corporation representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, after giving effect to
such transaction.

 

Following the occurrence of an event which is not a Change of Control whereby
there is a successor holding company to the Corporation, or, if there is no such
successor, whereby the Corporation is not the surviving corporation in a merger
or consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this letter, shall thereafter be referred to as
the Corporation.

 

  (d) Good Reason. “Good Reason” will mean, without your consent, the occurrence
of any one or more of the following during the Term:

 

  (i) a reduction in the duties assigned to you that is material based on your
overall responsibilities and authority (ignoring incidental duties) prior to and
after such reduction in duties, provided you object to such reduction in duties
by written notice to the Corporation within twenty business days after it is
made and the Corporation fails to cure, if necessary, within ten business days
after such notice is given;

 

  (ii) any material breach of this agreement by the Corporation or of any
material obligation of any member of the Manpower Group for the payment or
provision of compensation or other benefits to you which remains uncured ten
business days after you give written notice to the Corporation which specifies
the breach;

 

  (iii) any reduction in your base salary as in effect from time to time or a
failure by the Manpower Group to provide an arrangement for you for any fiscal
year of the Manpower Group giving you the opportunity to earn an incentive bonus
for such year; or

 

  (iv) any reduction in the amount of the annual bonus received by you for a
given fiscal year (calculated on a prorated basis for partial years) within two
years after the occurrence of a Change of Control, as compared to the amount of
the annual bonus received by you (prorated for comparison to partial years) for
either of the two fiscal years of the Manpower Group immediately preceding the
fiscal year in which a Change of Control occurred, unless the bonus for such
given fiscal year is based on criteria to which you have agreed.

 

3



--------------------------------------------------------------------------------

Your continued employment or failure to give Notice of Termination will not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason hereunder except as otherwise provided.

 

  (e) Notice of Termination. Any termination of your employment by the Manpower
Group, or termination by you for Good Reason during the Term will be
communicated by Notice of Termination to the other party hereto. A “Notice of
Termination” will mean a written notice which specifies a Date of Termination
(which date shall be on or after the date of the Notice of Termination) and, if
applicable, indicates the provision in this letter applying to the termination
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

 

  (f) Date of Termination. “Date of Termination” will mean the date specified in
the Notice of Termination where required (which date shall be on or after the
date of the Notice of Termination) or in any other case upon your ceasing to
perform services for the Manpower Group.

 

  (g) Protected Period. The “Protected Period” shall be a period of time
determined in accordance with the following:

 

  (i) if a Change in Control is triggered by an acquisition of shares of common
stock of the Corporation pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Change in Control, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Change in Control;

 

  (ii) if a Change in Control is triggered by a merger or consolidation of the
Corporation with any other corporation, the Protected Period shall commence on
the date that serious and substantial discussions first take place to effect the
merger or consolidation and shall continue through and including the date of the
Change in Control, provided that in no case will the Protected Period commence
earlier than the date that is six months prior to the Change in Control; and

 

  (iii) in the case of any Change in Control not described in clause (i) or (ii)
above, the Protected Period shall commence on the date that is six months prior
to the Change in Control and shall continue through and including the date of
the Change in Control.

 

  (h) Term. The “Term” will be a period beginning on the date of this letter
indicated above and ending on the first to occur of the following: (a) the date
which is the two-year anniversary of the occurrence of a Change of Control; (b)
the date which is the three-year anniversary of the date of this letter
indicated above if no Change of Control occurs between the date of this letter
indicated above and such three-year anniversary; and (c) the Date of
Termination.

 

4



--------------------------------------------------------------------------------

2. Compensation and Benefits on Termination.

 

  (a) Termination by the Manpower Group for Cause or by You Other Than for Good
Reason. If your employment with the Manpower Group is terminated by the Manpower
Group for Cause or by you other than for Good Reason, the Corporation will pay
or provide you with (i) your full base salary as then in effect through the Date
of Termination, (ii) your unpaid bonus, if any, attributable to any complete
fiscal year of the Manpower Group ended before the Date of Termination (but no
incentive bonus will be payable for the fiscal year in which termination
occurs), and (iii) all benefits to which you are entitled under any Benefit
Plans in accordance with the terms of such plans. The Manpower Group will have
no further obligations to you.

 

  (b) Termination of Reason of Disability or Death. If your employment with the
Manpower Group terminates during the Term by reason of your disability or death,
the Corporation will pay or provide you with (i) your full base salary as then
in effect through the Date of Termination, (ii) your unpaid bonus, if any,
attributable to any complete fiscal year of the Manpower Group ended before the
Date of Termination, (iii) a bonus for the fiscal year during which the Date of
Termination occurs equal in amount to the bonus you would have received for the
full fiscal year had your employment not terminated, determined under the
criteria applicable to you for receipt of a bonus for such year (with any
discretionary component to be based on your progress towards attainment of
relevant performance goals for such component during the portion of the year you
are employed), but prorated for the actual number of days you were employed
during such fiscal year, payable within forty-five days after the close of such
fiscal year, and (iv) all benefits to which you are entitled under any Benefit
Plans in accordance with the terms of such plans. The Manpower Group shall be
entitled to terminate your employment by reason of your disability if you become
disabled and entitled to benefits under the terms of the long-term disability
plan of the Manpower Group applicable to you. The Manpower Group will have no
further obligations to you.

 

  (c) Termination for Any Other Reason.

 

  (i) If, during the Term and either during a Protected Period or within two
years after the occurrence of a Change of Control, your employment with the
Manpower Group is terminated for any reason not specified in Subsections 2(a) or
(b), above, you will be entitled to the following:

 

  (A) the Corporation will pay you, your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given;

 

5



--------------------------------------------------------------------------------

  (B) the Corporation will pay you, your unpaid bonus, if any, attributable to
any complete fiscal year of the Manpower Group ended before the Date of
Termination;

 

  (C) the Corporation will pay you, a bonus for the fiscal year during which the
Date of Termination occurs equal in amount to your largest annual bonus for the
three fiscal years of the Manpower Group immediately preceding the Date of
Termination but prorated for the actual number of days you were employed during
such fiscal year;

 

  (D) the Corporation will pay, as a severance benefit to you a lump-sum payment
equal to two times the sum of (1) your annual base salary at the highest rate in
effect during the term and (2) the amount of your largest annual bonus for the
three fiscal years of the Manpower Group immediately preceding the Date of
Termination; and

 

  (E) for a twelve-month period after the Date of Termination, the Corporation
will arrange to provide you and your eligible dependents, at the Manpower
Group’s expense, with coverage under the medical, dental, life, and disability
plans of the Corporation, or other substantially similar coverage, in which you
were participating at any time during the ninety-day period immediately prior to
the time Notice of Termination is given; provided, however, that benefits
otherwise receivable by you pursuant to this Subsection 2(c)(i)(E) will be
reduced to the extent other comparable benefits are actually received by you
during the eighteen-month period following your termination, and any such
benefits actually received by you or your dependents will be reported to the
Corporation; and provided, further that any insurance continuation coverage that
you may be entitled to receive under the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) or similar foreign or state laws will
commence on the Date of Termination.

 

  (ii) If your employment with the Manpower Group is terminated during the Term
for any reason not specified in Subsection 2(a) or (b), above, and Subsection
2(c)(i) does not apply to the termination, you will be entitled to the
following:

 

  (A) the Corporation will pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given;

 

6



--------------------------------------------------------------------------------

  (B) the Corporation will pay you your unpaid bonus, if any, attributable to
any complete fiscal year of the Manpower Group ended before the Date of
Termination;

 

  (C) the Corporation will pay you a bonus for the fiscal year during which the
Date of Termination occurs equal in amount to the bonus you would have received
for the full fiscal year had your employment not terminated, determined under
the criteria applicable to you for receipt of a bonus for such year (with any
discretionary component to be based on your progress towards attainment of the
relevant performance goals for such component during the portion of the year you
were employed), but prorated for the actual number of days you were employed
during such fiscal year, payable within forty-five days after the close of such
fiscal year;

 

  (D) the Corporation will pay a severance benefit to you equal to the amount of
your annual base salary at the highest rate in effect during the Term plus an
amount equal to your largest annual bonus for the three fiscal years of the
Manpower Group immediately preceding the Date of Termination; and

 

  (E) for the twelve-month period after the Date of Termination, the Corporation
will arrange to provide you and your eligible dependents with coverage under the
medical and dental plans of the Corporation in which you were participating as
of the Date of Termination, or other substantially similar coverage, at a cost
to you equal to the cost of such coverage to executives of the Corporation;
provided, however, that benefits otherwise receivable by you pursuant to this
Subsection 2(c)(ii)(E) will be reduced to the extent other comparable benefits
are actually received by you during the twelve-month period following your
termination, and any such benefits actually received by you or your dependents
will be reported to the Corporation; and provided, further that any insurance
continuation coverage that you may be entitled to receive under COBRA or similar
federal or state laws will commence on the Date of Termination.

 

The amounts paid to you pursuant to Subsection 2(c)(i)(D) or 2(c)(ii)(D) will
not be included as compensation for purposes of any qualified or nonqualified
pension or welfare benefit plan of the Manpower Group. Notwithstanding the
above, if the Corporation, based on advice of its legal or tax counsel,
determines that any of the amounts otherwise to be paid to you pursuant to
Subsection 2(c)(i)(D) or 2(c)(ii)(D), when added to any other payment or benefit
received or to be received by you in connection with the Change in Control or
the termination of your employment, will be subject to the excise tax imposed by
section 4999 of the United States Internal Revenue Code (or any similar tax that
hereafter may be imposed), the amounts

 

7



--------------------------------------------------------------------------------

otherwise to be paid to you pursuant to Subsection 2(c)(i)(D) or 2(c)(ii)(D)
will be reduced to the maximum amount that will result in no portion of the
amounts to be paid to you pursuant to Subsection 2(c)(i)(D) or 2(c)(ii)(D) being
subject to such excise tax.

 

  (d) Payment. The payments provided for in Subsections 2(c)(i)(A) through (D)
or 2(c)(ii)(A) and (B), above, will be made not later than the fifteenth
business day following the Date of Termination. The bonus payment provided for
in Subsection 2(c)(ii)(C) will be paid within forty-five days after the close of
the fiscal year as provided in that subsection. The severance benefit provided
for in Subsection 2(c)(ii)(D) will be paid in two equal installments, the first
payable on the date that is six months after the Date of Termination and second
on the first anniversary of the Date of Termination. If any of such payments is
not made when due (hereinafter a “Delinquent Payment”), in addition to such
principal sum, the Corporation will pay you interest on any and all such
Delinquent Payments from the date due computed at the prime rate, compounded
monthly. Such prime rate shall be the prime rate (currently the base rate on
corporate loans posted by at least 75% of the 30 largest U.S. banks) in effect
from time to time as reported in The Wall Street Journal, Midwest edition (or,
if not so reported, as reported in such other similar source(s) as the
Corporation shall select).

 

  (e) Release of Claims. Notwithstanding the foregoing, you will have no right
to receive any payment or benefit described in Subsections 2(c)(i)(D) or (E) or
2(c)(ii)(D) or (E), above, unless and until you execute, and there shall be
effective following any statutory period for revocation, a release, in a form
reasonably acceptable to the Corporation, that irrevocably and unconditionally
releases, waives, and fully and forever discharges the Manpower Group and its
past and current directors, officers, employees, and agents from and against any
and all claims, liabilities, obligations, covenants, rights, demands and damages
of any nature whatsoever, whether known or unknown, anticipated or
unanticipated, relating to or arising out of your employment with the Manpower
Group, including without limitation claims arising under the Age Discrimination
in Employment Act of 1967, as amended, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, but excluding any claims covered
under any applicable workers’ compensation act.

 

  (f) Forfeiture. Notwithstanding the foregoing, your right to receive the
payments and benefits to be provided to you under this Section 2 beyond those
described in Subsection 2(a), above, is conditioned upon your performance of the
obligations stated in Section 3, below, and upon your breach of any such
obligations, you will immediately return to the Corporation the amount of such
payments and benefits and you will no longer have any right to receive any such
payments or benefits.

 

8



--------------------------------------------------------------------------------

3. Nondisclosure, Nonsolicitation and Noncompetition Agreement.

 

  (a) Nondisclosure.

 

  (i) You will not, directly or indirectly, at any time during the term of your
employment with the Manpower Group, or during the two-year period following your
termination of employment with the Manpower Group, use for yourself or others or
disclose to others except in the good faith performance of your duties for the
Manpower Group any Confidential Information (as defined below), whether or not
conceived, developed, or perfected by you and no matter how it became known to
you, unless (a) you first secure written consent of the Corporation to such
disclosure or use, (b) the same shall have lawfully become a matter of public
knowledge other than by your act or omission, or (c) you are ordered to disclose
the same by a court of competent jurisdiction or are otherwise required to
disclose the same by law, and you promptly notify the Corporation of such
disclosure. “Confidential Information” shall mean all business information
(whether or not in written form) which relates to the Manpower Group and which
is not known to the public generally (absent your disclosure), including but not
limited to confidential knowledge, operating instructions, training materials
and systems, customer lists, sales records and documents, marketing and sales
strategies and plans, market surveys, cost and profitability analyses, pricing
information, competitive strategies, personnel-related information, and supplier
lists. This obligation will survive the termination of your employment for a
period of two years and, notwithstanding the foregoing, will not be construed to
in any way limit the rights of the Manpower Group to protect Confidential
Information which constitute trade secrets under applicable trade secrets law
even after such two-year period.

 

  (ii) Upon your termination of employment with the Manpower Group, or at any
other time upon request of the Corporation, you will promptly surrender to the
Corporation, or with the permission of the Corporation destroy and certify such
destruction to the Corporation, any documents, materials, or computer or
electronic records containing any Confidential Information which are in your
possession or under your control.

 

9



--------------------------------------------------------------------------------

  (b) Nonsolicitation of Employees. You agree that you will not, at any time
during the term of your employment with the Manpower Group or during the
one-year period following your termination of employment with the Manpower
Group, either on your own account or in conjunction with or on behalf of any
other person, company, business entity, or other organization whatsoever,
directly or indirectly induce, solicit, entice or procure any person who is a
managerial employee of any company in the Manpower Group (but in the event of
your termination, any such managerial employee that you have had contact with in
the two years prior to your termination) to terminate his or her employment with
the Manpower Group so as to accept employment elsewhere or to diminish or
curtail the services such person provides to the Manpower Group.

 

  (c) Noncompetition.

 

  (i) During the term of your employment with the Manpower Group, you will not
assist any competitor of any company in the Manpower Group in any capacity.

 

  (ii) During the one-year period which immediately follows the termination of
your employment with the Manpower Group, you will not, directly or indirectly,
contact any customer of the Manpower Group with whom you have had contact on
behalf of the Manpower Group during the two-year period preceding the Date of
Termination or about whom you obtained confidential information in connection
with your employment with the Manpower Group during such two-year period so as
to cause or attempt to cause such customer not to do business or to reduce such
customer’s business with the Manpower Group or divert any business from any
company in the Manpower Group.

 

  (iii) During the six month period which immediately follows the termination of
your employment with the Manpower Group, you will not, directly or indirectly,
provide services or assistance of a nature similar to the services provided to
the Manpower Group during the term of your employment with the Manpower Group to
any entity engaged in the business of providing temporary staffing services
anywhere in the United States or any other country in which the Manpower Group
conducts business as of the date of termination which has, together with its
affiliated entities, annual revenues from such business in excess of US
$500,000,000. You acknowledge that the scope of this limitation is reasonable in
that, among other things, providing any such services or assistance during such
one-year period would permit you to use unfairly your close identification with
the Manpower Group and the customer contacts you developed while employed by the
Manpower Group and would involve the use or disclosure of Confidential
Information pertaining to the Manpower Group.

 

  (d)

Injunction. You recognize that irreparable and incalculable injury will result
to the Manpower Group and its businesses and properties in the event of your
breach

 

10



--------------------------------------------------------------------------------

 

of any of the restrictions imposed by this Section 3. You therefore agree that,
in the event of any such actual, impending or threatened breach, the Corporation
will be entitled, in addition to the remedies set forth in Subsection 2(f),
above, (which the parties agree, above, would not be an adequate remedy), and
any other remedies and damages, to temporary and permanent injunctive relief
(without the necessity of posting a bond or other security) restraining the
violation, or further violation, of such restrictions by you and by any other
person or entity from whom you may be acting or who is acting for you or in
concert with you.

 

  (e) Equitable Extension. The duration of any restriction in this Section 3
will be extended by any period during which such restriction is violated by you.

 

  (f) Nonapplication. Notwithstanding the above, Subsection 3(c) above,
regarding noncompetition, will not apply if your employment with the Manpower
Group is terminated by you for Good Reason or by the Corporation without Cause
either during a Protected Period or within two years after the occurrence of a
Change of Control.

 

4. Vesting of Options. Any unvested options you hold at the time of a Change of
Control to purchase stock of the Corporation will vest and become immediately
exercisable at such time.

 

5. Unemployment Compensation. The severance benefits provided for in Subsection
2(c)(i)(D) will be assigned for unemployment compensation benefit purposes to
the two-year period following the Date of Termination, and the severance
benefits provided for in Subsection 2(c)(ii)(D) will be assigned for
unemployment compensation purposes to the one-year period following the Date of
Termination, and you will be ineligible to receive, and you agree not to apply
for, unemployment compensation during such periods.

 

6. Nondisparagement. Upon your termination of employment with the Manpower Group
for any reason, the Corporation agrees on behalf of the Manpower Group to
refrain from making any statements that disparage or otherwise impair your
reputation or commercial interests. Upon your termination of employment with the
Manpower Group for any reason, you agree to refrain from making any statements
that disparage or otherwise impair the reputation, goodwill, or commercial
interests of the Manpower Group, or its officers, directors, or employees.
However, the foregoing will not preclude the Corporation from providing truthful
information about you concerning your employment or termination of employment
with the Manpower Group in response to an inquiry from a prospective employer in
connection with your possible employment, and will not preclude either party
from providing truthful testimony pursuant to subpoena or other legal process or
in the course of any proceeding that may be commenced for purposes of enforcing
this agreement.

 

7. Successors; Binding Agreement. This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.

 

11



--------------------------------------------------------------------------------

8. Notice. Notices and all other communications provided for in this letter will
be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or two days after mailed by United States registered
or certified mail, return receipt requested, postage prepaid, and properly
addressed to the other party.

 

9. No Right to Remain Employed. Nothing contained in this letter will be
construed as conferring upon you any right to remain employed by the Corporation
or any member of the Manpower Group or affect the right of the Corporation or
any member of the Manpower Group to terminate your employment at any time for
any reason or no reason, with or without cause, subject to the obligations of
the Corporation as set forth herein.

 

10. Modification. No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and the Corporation.

 

11. Withholding. The Manpower Group shall be entitled to withhold from amounts
to be paid to you hereunder any federal, state, or local withholding or other
taxes or charges which it is, from time to time, required to withhold under
applicable law.

 

12. Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws o the State of Wisconsin, United State of America,
without regard to its conflict of law provisions.

 

13. Previous Agreement. This letter, upon acceptance by you, expressly
supersedes any and all previous agreements or understandings relating to your
employment by the Corporation or the Manpower Group, except for the employment
letter from the Corporation to you dated the same date hereof and any such
agreements or understandings shall, as of the date of your acceptance, have no
further force or effect.

 

12



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.

 

Sincerely, MANPOWER INC. By:   /s/    JEFFREY A. JOERRES             Jeffrey A.
Joerres, President and
Chief Executive Officer

 

Agreed as of the 20th day of July, 2004. /s/    YOAV MICHAELY         Yoav
Michaley

 

13